PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/539,455
Filing Date: 13 Aug 2019
Appellant(s): Bammert et al.



__________________
Angela D. Truesdale
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 14 September 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09 February 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Examiner’s Rejection
At p. 5, 2nd paragraph of the Appeal Brief, Appellant characterizes the rejection as relying on interpreting claim 1 as identifying a genus by functional limitations alone.  
This has been fully considered but is not found to be persuasive because it is factually incorrect.  The structural limitations of the claimed invention have been acknowledged and discussed at length in the rejection since the time that structural limitations were added by amendment to the claims.  One example appears at p. 10 of the previous Office action (mailed 09 February 2021), providing a discussion of the claim language “from about one to about ten amino acid substitutions” in each CDR region.  The discussion indicates that the claim language “allows for all of the amino acid residues in the following CDRs to be substituted in the claimed antibody relative to the parent antibody: 11E12 VH-CDR1 of SEQ ID NO: 1, 11E12 VL-CDR2 of SEQ ID NO: 13, 11E12 VL-CDR3 of SEQ ID NO: 16, 34D03 VH-CDR1 of SEQ ID NO: 3, 34D03 VL-CDR2 of SEQ ID NO: 15, 34D03 VL-CDR3 of SEQ ID NO: 18, 19D07 VH-CDR1 of SEQ ID NO: 2, 19D07 VL-CDR2 of SEQ ID NO: 14, and 19D07 VL-CDR3 of SEQ ID a large structural genus, of which the three disclosed species are not representative.”  Accordingly, the rejection properly acknowledges and analyzes the structural as well as the functional limitations of the claimed invention.
At the 3rd paragraph of p. 5, Appellant urges that the rejection takes issue with the level of substitution claimed.  Appellant asserts that the rejection indicates that all of the amino acids in at least one of the CDRs could be substituted, pointing to the previous Office action (mailed 15 October 2020) at p. 8.  Appellant states that the rejection holds that the three disclosed antibodies are not representative, citing Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., and AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc. (full citations in Brief).
This has been fully considered but is not found to be persuasive.  The rejection as it appears in the previous Office action (mailed 09 February 2021) at p. 6 clearly states that the claim language “from about one to about ten substitutions” allows for all of the amino acid residues to be substituted in nine of the eighteen recited CDR sequences (see quoted section above).  For the remaining nine CDR sequences recited in the claims, “from about one to about ten substitutions” allows for substitutions in more than half of the residues.  Since the three antibodies have the functions required by the claims, they constitute evidence that there is no meaningful structure-function correlation within the claimed genus.  Furthermore, the prior art reports that there is no structure-function correlation for antibodies in general.  Several references were cited 
In the paragraph bridging pp. 5-6 of the Brief, Appellant submits that the rejection was made in error and should be reversed.  Appellant argues that the claims recite both structural and functional limitations to constrain the genus such that a skilled artisan could recognize the genus at the time of filing based on the specification.  Appellant further urges that even if the structural limitations are disregarded, the specification provides a detailed disclosure of a representative number of species within the genus.
This has been fully considered but is not found to be persuasive.  Prior art has been cited in the rejection to establish that there is no structure-function correlation for antibodies.  In the absence of even the potential of establishing a structure-function correlation, adequate written description would then require a description of a representative number of species that are part of the claimed genus. Three antibody species have been described; however, such is not representative of the enormous number of species encompassed by the claimed genus. While the claimed genus is not solely limited by function, the claims require only minimal structural features. As discussed above, for nine of the eighteen recited CDR sequences, substitutions are permitted at every amino acid position. For the remaining nine recited CDR sequences, substitutions are permitted at more than half of the amino acid positions. 


B. Case Law
	The examiner takes no issue with Appellant’s discussion of relevant case law at pp. 6-8 with the following single exception.  At p. 8, Appellant refers to the Federal Circuit’s finding in Invitrogen Corp. v. Clontech Labs., Inc. (429 F.3d 1052 (Fed. Cir. 2005)) that there was sufficient written description of a functionally-claimed genus of an RT enzyme in because the specification (i) recited the DNA and amino acid sequences of a representative embodiment of the claimed RT enzyme and (ii) disclosed test data showing that the representative embodiment of the claimed RT enzyme produced by the listed sequence exhibited the claimed genus feature.  Appellant stresses that the specifications analyzed in Ariad, AbbVie, and Centocor were factually different from the specification analyzed in Invitrogen in that the specification in Invitrogen described a representative umber of species whereas the specifications in the other cases did not, which Appellant concludes is the basis for the different result.  
This has been fully considered but is not found to be persuasive because the biomolecules at issue in AbbVie and Centocor were antibodies, which were well-known in the prior art to lack a structure-function correlation.  See pp. 7-9 of the previous Office action (mailed 15 October 2020) for a discussion of this, as well as the citation of several prior art publications as evidence in support thereof.  The claim at issue in Ariad did not even provide a class of structures, and thus there was no structure-function correlation in that case either.  In contrast, the biomolecules at issue in Invitrogen were enzymes, which have a solid structure-function correlation as evidenced by the high degree of sequence identity of the same enzyme from divergent species.  Indeed, this point was discussed by the court in Invitrogen at 1072:
The district court ruled that (1) the common written description, (2) testimony from Invitrogen's expert, Dr. Champoux, and (3) an article by Johnson et al., 83 Proc. Nat'l Acad. Sci. USA 7648-52, 7651 (1986), established a sufficiently known correlation between RNase H activity in RT (function) and the RT gene made by deletion mutation (structure) to satisfy the PTO test for written description.”

Also, at 1073, the court stated:
"at the time of the invention, the sequences of RT genes were known and members of the RT gene family shared significant homologies from one species of RT to another." The written description teaches that the invention can be applied to RT genes of other retroviruses including HTLV-1, BLV, RSV, and HIV. See, e.g., '608 patent, col. 9, ll. 34-54. As Invitrogen's expert explained, the specification cites references providing the known nucleotide sequences of these RT genes. Id., col. 9, ll. 47-54; January 24, 2002 Champoux Decl. ¶ 4. Finally, Champoux's declaration established that the sequences for these and other representative RT genes were known in the art by January 1988. Id. ¶¶ 4-7.

Accordingly, the differences between the fact pattern of the instant case involving antibodies and the fact pattern at issue in Invitrogen cannot be reduced to the single consideration of whether or not a representative number of species has been described.  The fact that enzymes have a strong structure-function correlation whereas antibodies do not also has to be considered.

	C. “The rejection of the claims for an alleged lack of a written description under 35 USC § 112(a) should be reversed, as applied in error to a claim that recites structural limitations for a genus.” (Appellant’s heading, which is not conceded.) 
At pp. 8-11 of the Brief, Appellant reviews relevant case and the prosecution history with respect to the rejection on appeal, with which the examiner takes no issue, 
At pp. 11-12 of the Brief, Appellant argues that the rejection failed to provide additional findings of fact in the final Office action mailed 09 February 2021 when maintaining the rejection of claim 1 after said claim was amended to recite structural limitations.  Appellant characterized the rejection as only arguing that the structural limitations were too broad, rendering the structural limitations null, and thus only giving the functional limitations weight.  Appellant urges that the amendment of claim 1 to recite structural limitations in addition to the functional limitations should have removed the § 112(a) rejection.  Appellant contends that the rejection has not provided a finding of fact as to why a skilled artisan would not have recognized that the inventor was in possession of the claimed genus.  Appellant urges that the breadth of the claimed genus is consistent with the scope of differences among the disclosed species.  Appellant argues that there is no legal requirement defining a threshold for the structural description of species for the written description requirement.  Appellant holds that the Office erred in “reading out” the structural limitations in claim 1 simply because the genus is believed to be broad.
This has been fully considered but is not found to be persuasive.  The Office action of 09 February 2021 properly addressed the new structural limitations of the claims that had been amended.  See pp. 6 and 10 of the action.  A discussion of a lack of structure-function correlation in antibodies was discussed at pp. 4-6, including the citation of references in support thereof.  Accordingly, the Office action was not deficient for lack of fact finding.  Also, the new structural limitations were analyzed and given their 
At pp. 12-13 of the Brief, Appellant reviews the claim limitations in detail.  Appellant urges that, even with the substitutions allowed by the claim, the genus scope is both structurally and functionally defined and constrained by the expressly recited combinations of particular SEQ ID NOs., which in combination define six CDRs for each of the three representative species.
This has been fully considered but is not found to be persuasive.  While it is true that the combinations of six CDRs for each representative antibody species is further constraining in terms of structure, the claimed genus still allows for about one to about ten substitutions in one or more of the CDRs, including a situation wherein substitutions occur at all of the CDRs.  Consider species 1) 11E12 of claim 1. Its six CDR sequences (SEQ ID NOs: 1, 4, 7, 10, 13, and 16, respectively) are each quite short (5, 17, 14, 15, 7, and 9 amino acids in length, respectively).  Applying a broadest reasonable interpretation analysis to this part of the claim, and considering that the claim language allows for ten substitutions per CDR, one can immediately see that the first, fifth, and sixth CDR regions can be substituted at each position.  For the remaining CDRs, substitutions can occur at more than half of the amino acid positions in each sequence, 
At pp. 13-16 of the Brief, Appellant reviews the functional limitations of the claims in depth.  Appellant urges that claim 1 defines a genus using both structural and functional limitations.  Appellant points to places in the specification wherein the structural and functional limitations are described.  Appellant points to test data showing that the three species recited in the claims exhibit all of the functions recited in the claimed genus.  Appellant concludes that the skilled artisan at the time of filing would have recognized members of the structurally- and functionally-defined genus of claim 1 based on (i) the combinations of particular sequences defining six CDRs for each of three species, (ii) the available mutagenesis techniques that can be used to make substitution variants, and (iii) performing the assays described in the specification to test for the required functions.  Appellant adds reference to discussion of these issues in the reply of 25 November 2020 and the Bammert declaration of November 2020.
any structural and functional limitations is sufficient to establish adequate written description for a claimed genus.  In the instant case, it is maintained that the description of three species is not representative of the genus that is claimed with broad structural limitations and specific functional limitations.  Furthermore, evidence has been submitted establishing a lack of structure-function correlation for antibody molecules.  Accordingly, the rejection is not in error and should not be reversed.

D. “Centocor and Ariad are inapposite because they concerned functionally-claimed genuses, unlike here, such that the rejection under 35 U.S.C. §112(a) should be reversed.” (Appellant’s heading, which is not conceded.) 
At pp. 16-19 of the Brief, Appellant distinguishes between the fact pattern of the instant application and that of the application at issue in Centocor Ortho Biotech v. Abbott Laboratories, 636 F.3d 1341, 97 USPQ2d 1870 (Fed. Cir. 2011) and Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 94 USPQ2d 1161 (Fed. Cir. 2010)(en banc).  Appellant argues that claim 1 differs from the claims in Centocor and Ariad in that the instant claim recites structural limitations (including 40% sequence identity of SEQ ID NOs: 4, 6, or 11) whereas the claims at issue in Centocor and Ariad recited no structural limitations.  Appellant further urges that the instant specification differs from those at issue in Centocor and Ariad in that the instant specification provides a sufficient written description even if instant claim 1 is interpreted as reciting functional limitations alone.  
This has been fully considered but is not found to be persuasive.  The Centocor and Ariad decisions are relevant in that they discuss the written description requirement as it pertains to biological molecules, and specifically antibodies in the case of Centocor.  While the fact patterns may not be identical, they are sufficiently close such that the decisions in Centocor and Ariad can be relied upon to support the rationale used in maintaining the instant rejection, as discussed in further detail below.
Specifically, regarding Centocor, Appellant argues that the claim at issue defined an entire genus by functional limitations alone.  Appellant reviews the specification at issue in Centocor, which discloses a mouse variable region whereas a genus of antibodies having a human constant region was claimed.  The court found that the mouse variable region could not be used as a stepping stone to identify a human variable region within the scope of the claims.  In other words, the specification at issue in Centocor did not disclose a single species within the claimed genus, nor a relationship between the human TNF-α protein and the mouse or human variable Centocor possessed human antibody products falling within the scope of the claims.  Appellant compares this fact pattern to that of the instant application.  Appellant discusses in detail the specification’s description of the structure and function of the three reference antibodies recited in the claims.  Appellant concludes that the instant fact pattern is different from that in Centocor because the instant specification describes three species of the genus being claimed.
This has been fully considered but is not found to be persuasive.  The claim at issue in Centocor was directed to an antibody or an antigen-binding fragment thereof, not an “agent” or a “product.”  As such, it did recite a minimal structural requirement, in that the claimed product has to be a protein in the class of antibodies or antigen-binding fragments thereof.  While such is admittedly a minimal structural limitation, it did serve to exclude other types of products which may have the functional limitations recited in the claims, such as small organic molecules and nucleic acid products including aptamers.  The claims at issue in the instant application clearly have narrower structural limitations in that the claimed antibodies have to have some structural similarity to at least one combination of six CDR sequences from one of three reference antibodies.  As discussed at length on the record, however, the claims allow for about one to about ten substitutions in one or more of these CDR regions, thus amounting to only a broad structural limitation.  While around 40% sequence identity is the minimum required for SEQ ID NOs: 4, 6, or 11 when the scenario of ten substitutions per CDR is employed, it is noted that SEQ ID NOs: 4, 6, and 11 are each in different CDR combination sets (SEQ ID NO: 4 is comprised in the CDR combination of reference antibody 11E12; SEQ 
  Accordingly, both the claim at issue in Centocor and the claims at issue in the instant application recite structural and functional limitations.  In both cases, the functional limitations are specific, but the structural requirements are broad, admittedly to varying degrees.  Also, while the fact patterns of the specifications are different, the issues of sufficient written description of antibodies are the same for both Centocor and the instant application.  Antibodies have no structure-function correlation.  This is a relevant fact for both Centocor and the instant application.  In Centocor, no species within the claimed genus were described.  In the instant case, three species within the claimed genus were described.  However, this is just a matter of degree.  The conclusion in both Centocor and the instant case is that an insufficient number of species were described to support written description of the claimed genus, for reasons discussed at length in the rejections and in section E. below.  Accordingly, the decision in Centocor supports the instant rejection. 
Ariad and the instant application.  Appellant characterizes the claim at issue in Ariad as reciting only functional limitations and the specification at issue in Ariad as describing only one species within the genus.  Appellant characterized the instant fact pattern as having claims reciting both structural and functional limitations.  Appellant further argues that the instant specification is different from that at issue in Ariad.  Appellant points to the court’s statement in Ariad that the specification at issue in Ariad failed to disclose a variety of species that accomplish the result, and at most hypothesized three types of molecules that may have the functions recited in the claims.  Appellant contrasts such to the instant specification, asserting that several examples of antibodies (mouse, canine, chimeric versions of three distinct species) were described shown to have the required function.  Appellant specifically points to Examples 3 and 4 and pp. 51-53; and Example 9.  Appellant concludes that the fact patterns are so substantively different that the questions regarding sufficient written description for the functionally-defined genus in Ariad do not arise in the instant application.
This has been fully considered but is not found to be persuasive.  The court in Ariad found that the written description requirement for the claimed genus had not been met despite the description of one species within the claimed genus, reasoning that the description of the one species was not representative of the claimed genus. In the instant case, three species have been described that have the structural and functional limitations set forth in the claims.  It is important to note that mouse, canine, and chimeric variants of a reference antibody all have the same CDR sequences, and thus do not constitute further distinct species within the claimed genus.  
Ariad and the instant application, it is mostly a matter of degree.  As Appellant has previously argued, the courts have not provided a threshold number of species required to support a claimed genus under 35 U.S.C. § 112(a), written description.  The prosecution history provides a full analysis of the facts leading to a conclusion that the specification provides neither a structure-function correlation nor a representative number of species within the clamed genus.  As there is no case law indicating that three species is adequate or inadequate to support a genus of antibodies with the structural and functional limitations recited in the instant application, the rejection is maintained so that the Board can issue its opinion with respect to this fact pattern.
It is noted that there are other court decisions that may be more relevant than Ariad in that they deal with adequate written description of generic antibody claims.  In AbbVie Deutschland GmbH v. Janssen Biotechnology, Ltd., 759 F.3d 1285 (Fed. Cir. 2014), where the claims at issue recited antibodies having therapeutic activity and the specifications described antibodies having the therapeutic activity, wherein all the antibodies had very similar structures in the variable regions/CDR sequences, the court found that such did not constitute a representative number of species to support the full scope of the claims, which required therapeutic activity in addition to mere antigen binding activity. Also on point is In re Alonso, 545 F.3d 1015, 88 USPQ2d 1849 (Fed. Cir. 2008). In that case, the claims were directed to methods of administering an antibody that had therapeutic activity.  The court found that the description of a single therapeutic antibody did not provide adequate written description of the genus of Juno Therapeutics, Inc., Sloan Kettering Institute for Cancer Research v. Kite Pharma, Inc. (Case 2020-1758, CAFC August 2021), the court found that the disclosure of two antibody products (scFv molecules) was insufficient to support written description for the claimed genera, specifying that the specification at issue failed to disclose “structural features common to the members of the genus to support that the inventors possessed the claimed invention;” i.e., the specification and evidence of record failed to provide a structure-function correlation.
In the instant case, there is also no evidence of a structure-function correlation for antibodies.  It is further maintained that the description of three antibodies is not representative of the claimed genus, for reasons of record, and for the reasons discussed in section E. below.

E. “The rejection for an alleged lack of written description under 35 U.S.C. § 112(a) should be reversed because Appellant’s specification includes a detailed description of a representative number of species that fall within the scope of the genus being functionally and structurally claimed, such that the skilled artisan at the time of filing could recognize members of the claimed genus.” (Appellant’s heading, which is not conceded.)
Beginning at p. 24 of the Brief, Appellant reviews the rejection’s finding that the description of three species does not support the claimed genus.  Appellant points to the rejection’s statements that some of the CDRs having shorter sequences would not 
This has been fully considered but is not found to be persuasive.  It would be helpful at this point to review the structural limitations of the claims regarding how many amino acid residues must be conserved in each CDR combination for each parent or reference antibody.  Claim 1 allows for about one to about ten substitutions in one or more of the CDRs for each reference antibody.  “About one to about ten” is not defined in the specification unambiguously.  Rather, examples or preferred embodiments of what is included in the phrase are provided at p. 20, lines 19-33.  Antibodies wherein eleven or twelve substitutions in each CDR are not excluded by the definition.  The length for each CDR of each reference antibody are set forth below:
11E12:
	VH-CDR1 (SEQ ID NO: 1) – 5
VH-CDR2 (SEQ ID NO: 4) – 17
VH-CDR3 (SEQ ID NO: 7) – 14
VL-CDR1 (SEQ ID NO: 10) – 15
VL-CDR2 (SEQ ID NO: 13) – 7
VL-CDR3 (SEQ ID NO: 16) – 9

34D03:
	VH-CDR1 (SEQ ID NO: 3) – 5
VH-CDR2 (SEQ ID NO: 6) – 17

VL-CDR1 (SEQ ID NO: 12) – 15
VL-CDR2 (SEQ ID NO: 15) – 7
VL-CDR3 (SEQ ID NO: 18) -9
19D07:
	VH-CDR1 (SEQ ID NO: 2) – 5
VH-CDR2 (SEQ ID NO: 5) – 17
VH-CDR3 (SEQ ID NO: 8) – 11
VL-CDR1 (SEQ ID NO: 11) – 17
VL-CDR2 (SEQ ID NO: 14) – 7
VL-CDR3 (SEQ ID NO: 17) - 9
Allowing for ten substitutions in each CDR, three CDRs for each reference antibody can be substituted at each position, such that only half of the CDRs in the combination need to have any degree of conservation at all.  Allowing for eleven substitutions in each CDR increases the number of CDRs that can be substituted at each position to four out of the six CDRs for reference antibodies 34D03 and 11E12.  Extensions, deletions, and insertions within the CDR sequences are also contemplated (p. 20, lines 31-33), further broadening the structural limitations of the antibodies included in the claimed genus.  Claim 1 recites three functional limitations for the claimed antibodies, namely specific binding to at least one of a canine or a feline IL-31, reduction/inhibition/neutralization of dog or cat IL-31-mediated pSTAT signaling in a cell based assay, and an implied activity in reduction of clinical symptoms associated with IL-31-mediated pruritic or allergic conditions in dogs or cats (such as atopic dermatitis) because the claims are 
Appellant refers to AbbVie Deutschland GmbH v. Janssen Biotechnology, Ltd., 759 F.3d 1285 (Fed. Cir. 2014) for guidance in determining when species described in a specification are representative of a functionally-claimed genus, particularly where the species do not exhibit a clear or apparent structure-function correlation. Appellant argues that the decision in AbbVie considered how large a genus is claimed, and whether a specification described species representing the genus throughout its scope or only species abiding in a corner of the genus.  Appellant provides a copy of representative claim 29 from AbbVie which is limited structurally only as to the class of product being claimed (an antibody or antigen-binding portion thereof, which are specific types of proteins).  Functionally, the claim requires the antibody to bind human IL-12 and have a particular threshold dissociation constant (i.e., the antibodies must bind with at least a certain degree of strength).  Appellant reviews the description of a few hundred antibodies in the specification at issue in AbbVie, and stresses that the antibodies were all highly conserved as they were all derived from one parent antibody, most of which had only one amino acid substituted relative to the parent antibody.  Appellant points to the court’s decision wherein it was found that there was insufficient written description of the claimed genus covering structurally diverse antibodies when the specification only described species of structurally similar antibodies.  The court concluded that the inventors did not have possession of the claimed diverse genus AbbVie using diagrams at p. 26, with which the examiner takes no issue.
At pp. 26-31 of the specification, Appellant reviews the diversity of the three species of antibodies described in the instant application.  Appellant references the CDR sequences of parent antibodies 11E12, 34D03, and 19D07, and further points to the evidence in the specification of their activities in binding canine IL-31, reducing clinical symptoms associated with atopic dermatitis in dogs, and reducing/inhibiting/neutralizing dog or cat IL-31-mediated pSTAT signaling in a cell based assay.  Again, the examiner takes no issue with Appellant’s review of the facts.
Beginning at p. 31 of the Brief, Appellant argues that the AbbVie decision supports Appellant’s position that their description of three structurally diverse species is representative of the claimed structurally diverse genus.  Appellant concludes that the skilled artisan would have recognized that Appellant was in possession of the claimed invention.  Appellant also refers to three declarations submitted under 37 CFR 1.132 by co-inventor Gary Bammert that further establish why the species are structurally diverse and how they are representative of the clamed species.
This has been fully considered but is not found to be persuasive.  The term “diverse” is relative.  Two sequences can be moderately diverse or highly diverse, for example.  Whether or not a description of several species is representative of a claimed genus is a legal conclusion.  It is imperative to look to the facts before drawing such conclusions.  A concise comparison of the structures of the three representative species can be seen in the 1.132 declaration of Mr. Bammert dated 25 November 2020, provided as Appendix A of the Appeal Brief, section “VII. Evidence Appendix.”  EXHIBIT AbbVie, the three representative species described in the instant specification are clearly more diverse.  However, the specification at issue in AbbVie provided far more species than the three provided in the instant application.  The decision in Juno v. Kite (supra) is also relevant, wherein the court found that the disclosure of two antibody products (scFv molecules) was insufficient to support written description for the claimed genera, specifying that the specification at issue failed to disclose “structural features common to the members of the genus to support that the inventors possessed the claimed invention;” i.e., the specification and evidence of record failed to provide a structure-function correlation.
Is the description of the three reference antibodies in the instant application representative of the claimed genus, taking into consideration the structural diversity of the three described species and the structural diversity of the claimed genus, as well as the shared functional characteristics of the three described species and the claimed genus?  Considering the evidence as a whole and the legal guidance provided by the relevant case law, it is deemed that the description of the three species in the instant case is not representative of the genus claimed.  The reason for this conclusion is that, as discussed above, the claim language allows for each amino acid position in at least half of the CDRs of the recited reference antibodies to be substituted whereas the 
In summary, the claims are rejected as failing to comply with the written description requirement under 35 U.S.C. § 112(a).  The claims define a genus of antibody products which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors had possession of the claimed invention at the time the application was filed for two reasons.  First, there are no structural features common to the members of the genus so that one of skill in the art can visualize or recognize the members of the genus, which is true of all antibody products.  Prior art publications have been cited as evidence to support this conclusion of a lack of structure-function correlation at pp. 4-6 of the previous Office action (mailed 09 February 2021).  The evidence shows that a single antigen can generate over a thousand different antibody structures (Edwards et al., 2003, JMB 334:103-118; of record) and, conversely, that some antibodies may bind completely unrelated antigens despite having some structural similarities in their CDR regions, including 100% sequence identity between some CDR sequences (Igawa et al., US 9,334,331 B1; of record).  Second, the description of three antibodies in the instant specification is not 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELIZABETH C. KEMMERER/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        
Conferees:
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        
/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646   
                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.